                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,                  )          CASE NO. 4:15CR3011
                                           )
                    Plaintiff,             )
                                           )          ORDER
v.                                         )
                                           )
MATTHEW JOHN HORN,                         )
                                           )
                    Defendant.             )

      Pursuant to the Report for Modifying the Conditions of Supervision With Consent

of the Offender, filing 91, and being notified by United States Probation Officer Megan

Davis that a bed is now available at Dismas in Kearney, NE,

      IT IS ORDERED:

      1)     The defendant shall comply with all terms and conditions of supervised
             release which were imposed at sentencing, and the following additional
             conditions:

             a.     Defendant shall be released on February 14, 2019, to reside in the
                    Residential Reentry Center, Dismas in Kearney, Nebraska (RRC), for
                    a period of up to 180 days in the correctional component. Defendant
                    shall observe the rules of that facility. Defendant may be discharged
                    earlier than 180 days by the probation officer if he is determined to be
                    in full compliance with the conditions of supervision.

             b.     While placed at the RRC, Defendant shall participate in outpatient
                    drug and alcohol treatment and seek employment.

             c.     If the Defendant is discharged from the RRC for any reason
                    whatsoever, or leaves the premises of the facility without
                    authorization, the United States Marshal, and/or any law enforcement
                    officer is ordered to take the defendant into custody and detain the
                    defendant pending a prompt hearing before the court.

      2)     Defendant shall appear at a revocation hearing to commence before the
             Honorable Richard G. Kopf, Senior United States District Judge, in
             Courtroom 2, United States Courthouse, Lincoln, Nebraska, at 12:00 p.m. on
             February 27, 2019.
3)    This order does not moot the pending petition for an offender under
      supervision.

February 11, 2019.

                                    BY THE COURT

                                     s/ Richard G. Kopf
                                    __________________________
                                    The Honorable Richard G. Kopf
                                    Senior United States District Judge




                                2
